Title: From George Washington to Major General William Heath, 20 May 1778
From: Washington, George
To: Heath, William


                    
                        Dear sir,
                        Head Quarters Valley Forge 20th May 1778.
                    
                    Your very agreeable favor of the 4th Instant, with your acceptable present, came to hand last night. I shall direct a guard to releive Captn Hutchens at Reading, and give every necessary instruction for the safe conduct of his charge.
                    I do not wonder at Gen. Masseys answer to your letter, it is in a stile of ignorant insult that has often, of late, characterised the writings of British officers.
                    The inclosed letters to Major Curtis, Ensign Jones, and Adjutant Dunckerley, are confirming their resignations which they sent me; You will therefore be pleased to call upon the gentlemen for their commissions and transmit them by first opportunity. You will also see that they are not indebted to their regts.
                    All our accounts from Philadelphia concur in confirming the opinion that the enemy mean to embark from Philadelphia. But there is no divining their destination, or where they design to operate next.
                    I hope the remainder of the fleet from France will be equally fortunate with the two you have mentioned. I am dear sir, your most obt & very hble servt
                    
                        Go: Washington
                    
                    
                        N.B. Mr Heister is liberated and has returned to his home.
                    
                